917 F.2d 790
FAULKNER ADVERTISING ASSOCIATES, INCORPORATED Plaintiff-Appellant,v.NISSAN MOTOR CORPORATION IN U.S.A. Defendant-Appellee.
No. 89-1548.
United States Court of Appeals,Fourth Circuit.
Sept. 27, 1990.

1
Appeal from the United States District Court for the District of Maryland, at Baltimore;  John R. Hargrove, District Judge (CA-88-2997-HAR).


2
Robert Gene Levy, Frank, Bernstein, Conaway & Goldman, Baltimore, Md.  (Berryl A. Speert, Harry J. Katrichis, A. David Demiray, on brief), for plaintiff-appellant.


3
John J. Hanson, Gibson, Dunn & Crutcher, Los Angeles, Cal.  (Peter Sullivan, Robert W. Denton, Gibson, Dunn & Crutcher, Los Angeles, Cal., Lewis A. Noonberg, H. Mark Stichel, Piper & Marbury, Baltimore, Md., on brief), for defendant-appellee.


4
Prior report:  4th Cir., 905 F.2d 769.


5
ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC


6
The appellee's petition for rehearing and suggestion for rehearing in banc were submitted to the Court.  A majority of judges having voted in a requested poll of the Court to grant rehearing in banc,


7
IT IS ORDERED that the rehearing in banc is granted.


8
IT IS FURTHER ORDERED that this case shall be calendared for argument at the February, 1991 session of Court.  Within ten days of the date of this order four additional copies of appellant's briefs, five additional copies of appellees briefs, four additional copies of appellant's reply brief shall be filed and appellee will file ten additional copies of the joint appendix.